Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of group I in the reply filed on 27 June 2022 is acknowledged.  The traversal is on the ground(s) that there would be no serious burden to examine all the groups together.  This is not found persuasive because the searches and examination processes would be divergent for each group.
The search for group I would be in B26D7/0633 and 83/206,277.
The search for groups II and V would involve, at least, text searching for a reciprocally movable vision sensor and aligning unit.
The search for groups III and IV would involve, at least, text searching for a protective film supply.
The search for group VI would involve, at least, text searching for scrap discharging.
Furthermore, art applicable to one group would likely not be applicable another group, thus leading to divergent examination processes.
Applicant’s argument that the inventions flow from a common inventive concept lacks merit, as core invention is anticipated and obvious, as seen in the rejection below.
Applicant requests that withdrawn dependent claims be rejoined if allowable subject matter is found.  The office agrees to this, so long as said dependent claims contain all of the allowable subject matter, or fully depend from an allowed claim.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2 and 3 are objected to because of the following informalities:  
On line 10 of claim 1, “disposed to” should be –disposed on--.
On line 4 of claim 2, “configured of” should be –configured for--.
On line 3 of claim 3, “an shape” should be –a shape--.
Appropriate correction is required.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On lines 1-7 of claim 1 is the phrase “A cutting apparatus of membrane electrode assembly for a fuel cell, which is configured to a facility transferring a membrane electrode assembly sheet including an electrolyte membrane, electrode catalyst layers bonded to a first surface and a second surface of the electrolyte membrane and sub gaskets attached to the electrolyte membrane and edges of the electrode catalyst layers in a roll-to-roll manner along a feeding path and cuts the membrane-electrode assembly sheet to produce a unit-type membrane-electrode assembly”.  It is not clear what is being “configured” due to some grammatical oddities and run-on-sentence formatting.  On top of this, it appears to be an intended use statement that may or may not infer any structure in the claim.
Claim 3 recites that the grippers are “formed in an shape of rectangular plate”.  However, looking at Applicant’s figure 5, it is seen that each gripper has various protuberances and bevels, and thus is not exactly a rectangular plate.  Accordingly, it is not clear what weight to give this recitation.
Claim 6 recites that the support protrusion (48,48a) “are formed at predetermined intervals along a direction perpendicular to the feeding direction of the membrane electrode assembly sheet.”.  While the protrusions do extend perpendicularly, their interval direction is parallel to the feeding direction, not perpendicular.  Accordingly, it is not clear what scope to give this claim.
Claim 7 recites the moving block (65) “which is engaged with the lead screw and slidably coupled with the base member in a direction perpendicular to the feeding direction of the membrane- electrode assembly sheet”.   However, as seen in figure 9, the moving block (65) moves along the screw 63 in a direction parallel to the feed direction, not perpendicularly.  Accordingly, it is not clear what scope to give this claim.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102a1 as being anticipated by Matsuda et al.(6,145,424), who shows a cutting apparatus with all of the recited limitations as follows;
a cutting press (9,11, etc.) including a cutting die (D) disposed on a lower side of the feeding path and a driving cutter (P) configured to be upwardly and downwardly movable on the cutting die at an upper side of the feeding path, and the cutting press disposed to a facility frame (5,7,etc.);
a plurality of gripper modules (53D,53C) disposed on the facility frame through a base member (element holding modules 53D,53C) along a feeding direction of the membrane-electrode assembly sheet, and gripping first and second side edges of the membrane-electrode assembly sheet (see figure 5); and
a gripper driving unit (43,85, etc.) disposed in the facility frame and moving the base member in a direction perpendicular (via 85) to the feeding direction of the membrane-electrode assembly sheet and along the feeding direction (via 43) of the membrane-electrode assembly sheet.
Matsuda does not mention cutting fuel cell membrane electrodes, but it is capable of doing so.
In regard to claim 7, Matsuda shows;
a motor (49) fixedly mounted on a mounting bracket (45,37) disposed along the feed direction in the facility frame;
a leadscrew (43) connected to the motor;
a moving block (55) which is engaged with the lead screw and slidably coupled with the base member in a direction perpendicular to the feeding direction of the membrane- electrode assembly sheet;
a guide block (79B) fixedly mounted on the mounting bracket and slidably coupled with the moving block along the feeding direction of the membrane-electrode assembly sheet; and
a second operating cylinder (83,85) fixed to the moving block via a fixed bracket (90 degree flange of 55), connected to the base member, and configured of applying a forward and backward actuating force to the base member in a direction perpendicular to the feeding direction.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al.(6,145,424) in view of Schulze et al.(5,701,791).
With respect to claim 2, Matsuda does not show the details of his grippers, and thus is missing the cylinder and upper and lower gripper.
Examiner takes Official Notice that it is well known for grippers to have a stationary gripper body, and a movable gripper body powered by a cylinder.  An example is Schulze, who shows a stationary gripper body (46), and a movable gripper body (43) powered by a cylinder (32,33).  Additional examples can be provided if challenged, as this is common. It would have been obvious to one of ordinary skill to have provided Matsuda with a stationary gripper body, and a movable gripper body powered by a cylinder, as is well known and taught by Schulze and others, in order to be able to grip the workpiece.  
With respect to claim 3, it is not clear what weight to give “rectangular”, but Matsuda’s grippers have a rectangular aspect when viewed from above, as seen in figure 5.
In regard to claim 4, the stepped groove in the grips is taught by Schulze (upper right of figure 3).
As for claim 5, Schulze teaches protrusions that are workpiece edge abutments (see upper right of figure 3).
With respect to claim 6, Matsuda has plural grips spaced in the feeding direction, and thus there will be plural protrusions spaced at intervals in the feeding direction.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al.(6,145,424).
Matsuda’s bases member slides relative to the moving block (55), but no rail is shown.  Examiner takes Official Notice that it is well known for sliding parts to have a rail to guide the sliding.  An example is in Matsuda himself, who employs a rail (79B) to guide sliding parts.  Additional examples can be provided if challenged, as this is common.  It would have been obvious to one of ordinary skill to have modified Matsuda by providing a guiding rail, as is well known and taught by Matsuda and others, to guide the base member relative to the moving block, in order to establish a stable sliding relationship.

Made of record but not relied on are additional patents showing pertinent gripping systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724